PELL, Circuit Judge,
concurring.
I concur in the majority opinion although I do so with some hesitation, indeed, with reluctance. I concur because the majority opinion sets forth one error in the district court’s basis for its order plus other areas which arguably justify further exploration. The majority opinion also furthers the policy that courts should have some hesitancy in assessing opponent's attorney fees against an attorney; otherwise we would, inter alia, be dampening “the legitimate zeal of an attorney in representing his client.”
On the other hand, and therefrom arises my reluctance, I think the time has come that we should be increasingly hesitant to set aside a trial judge’s order of fees in the situation where the reasons for the order have been articulated as Judge Shadur did here. No judge, but particularly trial judges, can be unaware of the growth of litigation not only in volume of cases per se but in eases of questionable merit. Our society has truly been termed a litigious one. Lawyers should be chilled from bringing cases to court which objectively any competent lawyer should know were meritless. Intentionally doing so makes the case for assessment of fees more clear but the time has come, it seems to me, for the application of objective standards, not only, by the trial court but also by the reviewing court which should give due deference to the trial court’s being with the case on a much more intimate basis than we can be.
There are, of course, many legitimate cases in the courts but they suffer detriment because of the overcrowding of dockets by other cases that should never have been brought in the first place. Summary judgment procedure can dispose of many of these but those that survive by virtue of counsel’s ingenuity, or for other reasons, can, and do, produce situations of delay, *231patently incorrect legal theories, factual misrepresentations, failure to comply with court orders, or misfeasance or nonfeasance in many other respects, all too familiar to trial judges. Some of these situations developed before Judge Shadur and he dealt with them in a firm manner. I trust that district judges will not be discouraged from doing so in the future by the reversal in this case. While we may not want to chill attorneys from taking a close case we likewise, it seems to me, do not want to chill the trial judges from using section 1927 in proper cases. Its use could be a salutary force in curbing the present proliferation of litigation.
In the present case, after further exploration, it may well be determined that the assessment of fees was appropriate.